BE IT REMEMBERED:

        THAT at the term of the Honorable Court of Appeals for the Tenth District of the State of
Texas, held at Waco on the 1st day of January, 2018, present Chief Justice TOM GRAY and
Justices REX D. DAVIS and AL SCOGGINS

       In the cause

No. 10-18-00373-CV

IN RE GLORIA WALKER

Original Proceeding

the following corrected order was entered on December 10, 2018 :

        “On this day Relator’s Petition for Writ of Mandamus was considered by the Court. TEX.
R. APP. P. 52. A majority of the justices request that a response be filed by any person whose
interest would be directly affected by the relief sought in the petition. TEX. R. APP. P. 52.2, 52.4.
Any response shall be filed with the Clerk no later than 12:00 p.m. on MONDAY, DECEMBER
10, 2018.”

       Justice Scoggins did not participate in the decision to request a response.

        I, SHARRI ROESSLER, Clerk of the Court of Appeals for the Tenth District of Texas, at
the City of Waco, hereby certify that the foregoing is a true copy of the Order entered herein by
this Court in the above entitled and numbered cause as appears of record in Minute Book 14, Page
670.

                                              IN WITNESS WHEREOF, I hereunto set my hand
                                              and affix the seal of said Court at Waco, this 10th
                                              day of December A.D. 2018.


                                              SHARRI ROESSLER, CLERK


                                              By:___________________________
                                                William F. Trotter, Deputy Clerk